DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim references “the second three-way/two-position contactor”, however, the only mention of this element is in claim 2, which claim 6 does not depend upon.  Therefore, it is unclear which switch is arranged in parallel with “a third two-way/two-position switch”.  Appropriate correction and/or explanation is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mituta et al. (2021/0257843) and Greetham (2019/0288528).  
Regarding independent claims 1, 10, and 19, and dependent claims 4, 8, 11, 15,  Mituta teaches a motor vehicle (Fig. 2) comprising: 
a vehicle body (10; [0044]); 
a set of road wheels (26) coupled to the vehicle body; 
an electrical load, including a power inverter module (PIM)(32) and a polyphase electric machine (30), the polyphase electric machine being connected to the PIM and to one or more of the road wheels ([0044]); 
a multi-pack battery system (14A and 14B) connectable to the electrical load, including: a DC charge coupler (DCFC) configured to connect to an offboard DC fast-charging station during a predetermined DC fast-charging event ([0041,46]); 20P051916-US-NP 
a DC voltage bus having a positive bus rail (16+) and a negative bus rail (16-); 
a first battery pack (14A); 
a second battery pack (14B), wherein the first battery pack and the second battery pack are arranged between the positive bus rail and the negative bus rail; 
and a plurality of switches (SAs, SBs, PCs) configured to selectively interconnect the first battery pack and the second battery pack to or from the electrical load in a series battery configuration (S-configuration) or a parallel battery configuration (P-configuration) ([0047], [0048]; and 
a controller coupled to the plurality of switches and configured, in response to a battery mode selection signal, to selectively transition the switches from the series connection position to the parallel connection position, or vice versa. ([0047], [0048])
Mituta fails to explicitly teach the plurality of switches including a pair of three-way/two-position contactors.  Greetham teaches a similar multi-pack battery system (Fig. 1) including a plurality of switches with the ability to change the connection of the batteries between parallel and series, similar to Mituta.  Greetham also teaches a variation of this switching configuration (in Fig. 4), which teaches the plurality of switches including a pair of three-way/two-position contactors (311, 312) each having a series connection position and a parallel connection position corresponding to the S-configuration and P-configuration, respectively. ([0058])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Greetham’s three-way/two-position contactors into Mituta’s for some of the plurality of switches of Mituta, since it involves a mere simple substitution of one switch configuration for another to perform the same function of changing from a series to parallel connection of the batteries and it would involve fewer switches which would save money.
Regarding claims 2, 3, 13, 14, and 20, Greetham teaches (Fig. 4) the pair of three-way/two- position contactors includes a first three-way/two-position contactor (312) arranged between the first battery pack (51) and the negative bus rail (3), and a second three-way/two-position contactor (311) arranged between the second battery pack (41) and the positive bus rail (2), and wherein respective electrical terminals of the first three-way/two-position contactor (B) and the second three-way/two-position contactor (B) are connected to each other or disconnected from each other when the first three-way/two-position contactor and the second three- way/two-position contactor are in the series connection position and the parallel connection position, respectively.
Regarding claims 5 and 16, Mituta teaches (Fig. 2) the plurality of switches includes a two-way/two-position pre-charge switch (PCA) arranged between the first battery pack and the positive bus rail, a first two-way/two-position switch (SA1) arranged in parallel with the pre- charge switch, and a second two-way/two-position switch (SA3) arranged between the first battery pack and the DC charge coupler.
Regarding claims 6 and 17, Mituta teaches (Fig. 2) the plurality of switches includes an additional pre-charge switch (PCB) arranged between the second battery pack and the positive bus rail, a third two-way/two-position switch (SB3 or SB1) arranged in parallel with the second three-way/two-position contactor, and a fourth two-way/two-position switch (SB2) arranged between the second battery pack and the negative bus rail.
Regarding claims 7 and 18, Mituta teaches the plurality of switches, inclusive of the pair of the three-way/two-position contactors, includes a total of eight of the switches (as described above with claims 1, 5, and 6).
Regarding claim 9, Mituta teaches the first battery pack and the second battery pack each having a corresponding pack voltage of at least 400-500V, such that the battery system in the S-configuration has a voltage capability of about 800-1000V or more. ([0049, [0050])
Regarding claim 12, Mituta teaches the at least one PIM includes a first PIM (PIM-A) and a second PIM (PIM-B), and the corresponding polyphase electric machine includes a first and second electric machine connected to the first PIM and the second PIM, respectively. ([0044])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
7-1-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836